Judgment, Supreme Court, New York County (Jay Gold, J.), rendered December 1, 1994, convicting defendant, after a jury trial, of criminal sale *348of a controlled substance in the third degree, and sentencing him, as a second felony offender, to a term of A1! 2 to 9 years, unanimously affirmed.
The court properly exercised its discretion in denying defendant’s application to conduct a courtroom demonstration (see, People v Acevedo, 40 NY2d 701, 704). The proposed demonstration would not have accurately recreated the conditions existing during the incident, and would likely have caused confusion among the jurors (see, People v Scarola, 71 NY2d 769, 777; People v Esquilin, 207 AD2d 686, lv denied 84 NY2d 907; People v Gregg, 203 AD2d 188, 189, lv denied 83 NY2d 911). Concur—Sullivan, J. P., Milonas, Ellerin, Tom and Mazzarelli, JJ.